DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-18 are new and subject to this Office Action. This is the first Office Action on the merits of the claims.

Drawings
The drawings are objected to because the title of the figure is “Fig. 1.”  Where only a single view is presented in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG” must not appear. MPEP 608.02 V; 37 CFR 1.84(u)(1). Applicant is suggested to replace the title of the drawing with “Figure.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The term “ethylene suppressant” recited in claim 12 is defined in the instant specification as “a component that suppresses generation of ethylene through dehydration of ethanol in the reaction for synthesizing 1,3-butadiene from the raw material gas containing ethanol” (Spec., [0017]). The instant specification and claims disclose that the ethylene suppressant can be a metal from the Groups 1 and 2 of the periodic tables, such as Li, Na, K, Rb, Cs, Mg, Ca, Sr, and Ba (Spec., [0017] and [0021]; cl. 14). For the purpose of examination, a catalyst comprising any one of the listed Group 1 and 2 metals above will be considered to comprise “an ethylene suppressant.”  

Claim Objections
Claims 14-17 are objected to because of the following informalities.
Claim 14: For clarity, Applicant is suggested to amend “the third metal” to state “the at least one third metal.”   
Claims 15 and 16: For clarity, Applicant is suggested to amend “the first metal,” “the second metal,” and “the third metal” to state “the at least one first metal,” “the at least one second metal,” and “the at least one third metal,” respectively.
Claim 17: For clarity, Applicant is suggested to amend “the first metal” to state “the at least one first metal.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is directed to a conversion reaction using the catalyst of claim 12, and thus does not further limit the structure of the catalyst as recited in claim 12 upon which claim 18 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chinta et al. (US Pub. 2010/0331174 A1).
Regarding claims 12-14, Chinta discloses a catalyst comprising:
at least one first metal “(A)” which can be selected from the elements of Group 4 of the periodic table, such as Ti, Zr, and Hf ([0006], [0020]);
at least one second metal “(B)” which can be selected from the elements of Groups 5-15 of the periodic table ([0006], [0020]); and 
at least one third metal “(C)” which can be selected from the Group 1 elements of Li, Na, K, Rb, Cs, and the Group 2 elements of Ca, Sr, and Ba ([0006], [0020]). 
Chinta does not explicitly teach that the catalyst comprises “an ethylene suppressant.” However, the third metal of Li, Na, K, Rb, Cs, Ca, Sr, Ba, or a combination thereof is considered to read on or renders obvious the claimed ethylene suppressant (see Claim Interpretation).

Regarding claim 15, Chinta does not explicitly disclose that the content rate of the at least one third metal to the total number of moles of the at least one first metal, the at least one second metal, and the at least one third metal is 5 to 30% by mole. However, it is noted that the catalyst of Chinta consists essentially (≥95wt%) of the metals “(A)-(C)” and an oxygen component “(D),” where the oxygen component “(D)” can range from 10 to 45 wt% of the catalyst ([0006]-[0007], [0020]-[0021]). Chinta further discloses that the at least one first metal “(A)” and the at least one third metal “(C)” can range from 40 to 90 wt% and from 0.01 to 40 wt% of the catalyst, respectively. Considering the breadths of the ranges for (A), (C), and (D), and the (A) and (C) components encompassed by Chinta (e.g. Hf for (A) and Gr. 3-15 metal for (C)), the examiner’s position is that the claimed content range of the at least third metal of 5-30 mol%, relative to the total moles of the first, second, and third metals, falls within or overlaps the corresponding range suggested by Chinta, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.
	
Regarding claim 16, Chinta discloses that the catalyst may comprise a support material, such as a binder, which would provide a support structure ([0024]). Therefore, Chinta encompasses embodiments where the at least one first metal, the at least one second metal, and the at least one third metal are supported.

Regarding claim 17, Chinta discloses that the at least one first metal “(A”) can be Hf, i.e., hafnium ([0006], [0020]).

Regarding claim 18, Chinta does not explicitly discloses that the catalyst is useful for synthesizing 1,3-butadiene from ethanol. However, the recitation of “for synthesizing 1,3-butadiene from ethanol” is an intended use for the catalyst and does not limit the structure of the catalyst recited in claim 12 upon which claim 18 depends. Therefore, said recitation is not given patentable weight. MPEP 2111.02 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772